        Case 3:18-cv-03748-JCS Document 220 Filed 03/16/20 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          MAR 13 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
TATYANA EVGENIEVNA                             No. 19-16395
DREVALEVA,
                                               D.C. No. 3:18-cv-03748-WHA
                Plaintiff-Appellant,           Northern District of California,
                                               San Francisco
 v.
                                               ORDER
UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS; et al.,

                Defendants-Appellees.

Before: SILVERMAN and W. FLETCHER, Circuit Judges.

      Appellant’s motion for reconsideration (Docket Entry No. 28) is denied. See

9th Cir. R. 27-10.

      The briefing schedule established previously remains in effect.
